DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/17/2020 in which claims 1 and 7 have been amended. Thus, claims 1-12 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of trading transactions without significantly more. 
Examiner has identified claim 7 as the claim that represents the claimed invention presented in independent claims 1 and 7.
Claim 7 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 7 is directed to a system comprising an application server, which performs a series of steps, e.g.,  receiving first trading party data from a first trading party computerized system; receiving second trading party data from a second trading party computerized system; determining that said first trading overnight inter-bank  electronic loan transaction has been received from all trading party computerized systems; determining overnight inter-bank  electronic loan transaction trade amount data has been received from all trading party computerized systems; determining an average market rate data for said overnight inter-bank  electronic loan transaction representing an average market rate; calculating a weighted average based on said overnight inter-bank  electronic loan transaction trade amount data and said interest rate data received from all trading party computerized systems; submitting first trading party data by said first trading party computerized system represents an irrevocable command to execute a trade; submitting second trading party data by said second trading party computerized system represents an irrevocable command to execute a trade in said overnight inter-bank  electronic loan transaction at said average market rate once it is determined; receiving from said application server: said first trading party identity data, second trading party identity data, and average market rate data for said overnight inter-bank  electronic loan transaction; executing an electronic trade in said overnight inter-bank  electronic loan transaction at said average market rate between said first trading party computerized system and said second trading party computerized system; transmitting data representing said electronic trade and said average market rate data to a plurality of wider market computerized systems; and accepting from said wider market computerized systems trade data representing revocable trading commands to execute trades in said overnight inter-bank  electronic loan transaction. These series of steps describe the abstract idea of trading transactions, which correspond to Certain Methods of Organizing Human Activity: Commercial or Legal Interactions. The system limitations, e.g., computerized trading system, application server, first trading party computerized system, second trading party computerized system, electronic trading platform, wider market computerized systems, and trading party computerized systems do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 7 is directed to an abstract idea (Step 2A-Prong 1: YES
This judicial exception is not integrated into a practical application because the additional limitations of a computerized trading system, application server, first trading party computerized system, second trading party computerized system, electronic trading platform, wider market computerized systems, and trading party computerized systems is no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 7 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer system, processor, and memory limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 7 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 1; and hence claim 1 is rejected on similar grounds as claim 7.
Dependent claims 2-6 and 8-12 have further defined the abstract idea that is present in their respective independent claims 1 and 7; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-6 and 8-12 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 15/719,510 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to determining market estimates for a set of time periods, which are received from plural qualified institutions that have agreed to a pre-determined set of regulations to participate in establishing and conducting business; and processing transactions based on calculated market term estimates that are calculated in real-time for each time period in the set of time periods and sent to qualified institutions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (U.S. Patent Application Publication No. 2006/0129477 A1; hereinafter “Goodwin”), in view of Fraser (U.S. Patent No. US 5,995,947 A; hereinafter “Fraser”), and further in view of De La Motte (U.S. Patent Application Publication No. 2008/0262956 A1).  
Claim 1:
Claim 1 substantially similar to claim 7, and hence is rejected on similar grounds.
Claim 2:
 Goodwin discloses:
wherein said application server includes a predetermined, stored electronic data of a set of electronic loan transactions representing a plurality of maturities. (Goodwin, provided financial product information previously uploaded to the system (predetermined, stored electronic data of a set of electronic loan transactions)(See, Para. 80)…. searches by criteria such as Geographic Location, Loan Type, Loan Amount, Interest Rate Range, Maturity Status (representing a plurality of maturities)(See, Para. 80)). 
Claim 3:
Goodwin discloses:
wherein said first trading party data includes first trading party interest rate data for a plurality of electronic loan transactions and said second trading party data includes second trading party interest rate data for said plurality of electronic loan transactions. (Goodwin, loan data received from the Seller, information (such as the current prime interest rate) obtained from third parties, historical financial product trade information, and/or information provided by an Analyst to generate data that is used to compute a price for the loan (Seller is first trading party- first trading party data includes first trading party interest rate data for a plurality of electronic loan transactions)(See, Para. 81); searches by criteria such as Geographic Location, Loan Type, Loan Amount, Interest Rate Range, Maturity Status, Loan Quality (four subcategories) ….includes substantially all forms and logic to perform the search function and present the information back to the user (e.g., a Buyer) conducting the search;(Buyer is second trading party- second trading party data includes second trading party interest rate data for said plurality of electronic loan transactions)(See, Para. 80)). 
Claim 4:
Goodwin discloses:
wherein said application server automatically electronically determines that interest rate data for said plurality of electronic loan transactions has been received from all trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data. (Goodwin, the system can perform searches of financial products automatically on behalf of any entity for which the system has stored a set of preferences or a profile (See, Para. 142)…. searches by criteria such as Geographic Location, Loan Type, Loan Amount, Interest Rate Range, Maturity Status, Loan Quality (four subcategories) ….includes substantially all forms and logic to perform the search function and present the information back to the user; (application server automatically electronically determines that interest rate data for said plurality of electronic loan transactions has been received from all trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data)(See, Para. 80)).
Claim 5:
Claim 5 substantially similar to claim 11, and hence is rejected on similar grounds.
Claim 6:
Goodwin does not disclose the submission of said first trading party data by said first trading party computerized system represents an irrevocable command to execute a trade in at least one of said plurality of said electronic loan transactions at said average market rate once it is determined, even when said average market rate differs from said first trading party interest rate data for said electronic loan transaction. 
However, Fraser discloses:
wherein submission of said first trading party data by said first trading party computerized system represents an irrevocable command to execute a trade in at least one of said plurality of said electronic loan transactions at said average market rate once it is determined, even when said average market rate differs from said first trading party interest rate data for said electronic loan transaction. (Faser, Viewing market information, including-viewing real time market data (See, Col.9; Lines 65-66)… viewing interest rates available on the system, such as the average interest rate, high interest rate, low interest rate, or median interest rate associated with Selected loan profile information; viewing aggregate interest rates for the entire system; viewing lender activity in terms of number of lenders who have purchased Selected types of loans (See, Col.10; Lines 1-8)… the broker at the broker station sets a Selected asking price for the loan profile (See, Col.10; Lines 41-42)… …the transaction server computes any computed information for the loan profile (including determining whether the loan profile is CRA eligible) and stores the loan profile in the trading System database (submission of said first trading party data by said first trading party computerized system represents an irrevocable command to execute a trade in at least one of said plurality of said electronic loan transactions at said average market rate once it is determined, even when said average market rate differs from said first trading party interest rate data for said electronic loan transaction)(Computerized means automatically irrevocable)(See, Col.11; Lines 1-4)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Goodwin with the features of Fraser’s method and system for trading loans in real time because the system’s transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount, property location, property appraisal, borrower credit information, and potential qualification for the property; provides exogenous information which might be of interest to lenders and brokers for pricing loans, such as public bond market and other interest rate market news, as well as computed information regarding the pool of loans, such as current and past low, average, and high rates for a variety of loans traded using the system; and is supported by administration client/server devices for maintaining consistency and integrity of the transactions and relationships between parties. (Fraser, Col. 2; Lines 32-36, 41-42, & 53-55).
Claim 7:
Goodwin discloses:
A computerized, multi-step electronic loan transaction trading system, said system including: (Goodwin, systems and methods for trading financial products over a computer network… relating to financial products such as commercial loans; (See, Para. [0002]));
an application server, wherein during a first electronic trading step, said application server receives first trading party data from a first trading party computerized system, said first trading party data including: (Goodwin, Seller information is received from a first client, the seller information relating to a financial product offered for sale on behalf of a seller, at least some of the seller information comprising due diligence information, the due diligence information capable of fulfilling at least a portion of a request for due diligence on the financial product. The seller information about the financial product is stored in a database (an application server, wherein during a first electronic trading step, said application server receives first trading party data from a first trading party computerized system)(See, Abstract));
 first trading party identity data; (Goodwin, the system stores a profile of the Seller….can be “filled out” by the system in advance (e.g., “Seller's reference Number, Seller's name, etc.)(first trading party identity data)(See, Para. 110));
first trading party electronic loan transaction trade amount data; and (Goodwin, Loan Amount (See, Para. 80); system performs a computation similar to the pricing computation. and can give a loan price to a user cents on the dollar, basis points, or other suitable measure (first trading party electronic loan transaction trade amount data)(See, Para. 132));
first trading party interest rate data for a electronic loan transaction, (Goodwin, Seller (first trading party)… receives a response, the system can compute a price for the financial product…..The data and characteristics can include, but are limited to, parameters such as terms, time periods, conditions…. maturity, principal balance, financial product type, origination date, monthly payment, maturity date, interest rate, interest accrual method, and performance level; (See, Para. 111));
wherein said application server receives second trading party data from a second trading party computerized system, said second trading party data including: (Goodwin, the second client can place a bid on the financial product (See, Para.15); Buyer who has viewed a financial product and/or ordered information about a financial product can be notified as to the closing date for bids on a given financial product (receives second trading party data from a second trading party computerized system); Buyer  who has bid on a financial product can receive notifications (See, Para. 84));
second trading party identity data; (Goodwin, bidder or buyer (See, Para. 84); user profile data (second trading party identity data) (See, Para. 69));
second trading party electronic loan transaction trade amount data; and (Goodwin, Loan Amount (See, Para. 80);  system performs a computation similar to the pricing computation and can give a loan price to a user cents on the dollar, basis points, or other suitable measure (second trading party electronic loan transaction trade amount data). (See, Para. 132));
second trading party interest rate data for said electronic loan transaction, (Goodwin, Buyer.. Financial Product.. Interest rate (Table 1)(See, Para. 108));
wherein said application server includes predetermined, stored electronic data of a plurality of trading party identity data in addition to said first trading party identity data and said second trading party identity data, (Goodwin, the system can perform searches of financial products automatically on behalf of any entity for which the system has stored a set of preferences or a profile (See, Para. 142)…. searches by criteria such as Geographic Location, Loan Type, Loan Amount, Interest Rate Range, Maturity Status, Loan Quality (four subcategories) ….includes substantially all forms and logic to perform the search function and present the information back to the user; (application server includes predetermined, stored electronic data of a plurality of trading party identity data in addition to said first trading party identity data and said second trading party identity data)(See, Para. 84));
wherein said computerized listing represents the only trading party computerized systems from which trading party data will be accepted during said first electronic trading step and from which trading party data is required to be received during said first electronic trading step, (Goodwin, the user making such a request is not registered with the system, the user is prompted to register (step and, if the prompt is accepted the appropriate steps are taken to register the user…. require the user to sign or otherwise acknowledge certain obligations, such as confidentiality obligations, relating to the information to be provided to the user (trading party data will be accepted during said first electronic trading step and from which trading party data is required to be received during said first electronic trading step)(See, Para.128));
wherein, when said application server automatically electronically determines that: (Goodwin, the system can perform searches of financial products automatically on behalf of any entity for which the system has stored a set of preferences or a profile (application server automatically electronically determines)(See, Para. 142));
a) said first trading party identity data matches a trading party identity data included -54-Attorney Docket No 28036US01 in said predetermined, stored electronic data, (Goodwin, Use Seller-provided profile information …to verify identity. Perform an action on the site that “activates” a seller  who has previously registered on the site (first trading party identity data matches a trading party identity data included -54-Attorney Docket No 28036US01 in said predetermined, stored electronic data)(See, Para. 108));
b) said second trading party identity data matches a trading party identity data included in said predetermined, stored electronic data, (Goodwin, Use Buyer-provided profile information…to verify identity and billing information of a Buyer, Perform an action on the site that “activates” a buyer who has previously registered on the site (second trading party identity data matches a trading party identity data included in said predetermined, stored electronic data)(See, Para. 108));
c) interest rate data for said electronic loan transaction has been received from all trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data, (Goodwin, the system can perform searches of financial products automatically on behalf of any entity for which the system has stored a set of preferences or a profile (See, Para. 142)…. searches by criteria such as Geographic Location, Loan Type, Loan Amount, Interest Rate Range, Maturity Status, Loan Quality (four subcategories) ….includes substantially all forms and logic to perform the search function and present the information back to the user; (interest rate data for said electronic loan transaction has been received from all trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data)(See, Para. 84));
d) electronic loan transaction trade amount data has been received from all trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data, (Goodwin, Loan Amount (See, Para. 80); system performs a computation similar to the pricing computation and can give a loan price to a user cents on the dollar, basis points, or other suitable measure (electronic loan transaction trade amount data has been received from all trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data)(See, Para. 132));
an electronic trading platform, wherein said electronic trading platform receives from said application server: (Goodwin, systems and methods for trading financial products over a computer network (See, Abstract));
said first trading party identity data; ; (Goodwin, the system stores a profile of the Seller….can be “filled out” by the system in advance (e.g., “Seller's reference Number, Seller's name, etc.)(first trading party identity data)(See, Para. 110));
said second trading party identity data; and (Goodwin, bidder or buyer (See, Para. 84); user profile data (second trading party identity data) (See, Para. 69));
Goodwin does not specifically disclose Overnight inter-bank electronic loan; said application server determines an average market rate data for said electronic loan transaction representing an average market rate determined by calculating a weighted average based on said electronic loan transaction trade amount data and said interest rate data received from all trading party computerized systems having a trading party identity data included in said predetermined, stored electronic data; wherein submission of said first trading party data by said first trading party computerized system represents an irrevocable command to execute a trade in said electronic loan transaction at said average market rate once it is determined, even when said average market rate differs from said first trading party interest rate data for said electronic loan transaction; wherein submission of said second trading party data by said second trading party computerized system represents an irrevocable command to execute a trade in said electronic loan transaction at said average market rate once it is determined, even when said average market rate differs from said second trading party interest rate data for said electronic loan transaction; and; said average market rate data for said electronic loan transaction; wherein said electronic trading platform automatically executes an electronic trade in said electronic loan transaction at said average market rate between said first trading party computerized system and said second trading party computerized system; wherein, during a second electronic trading step, said electronic trading platform transmits data representing said electronic trade and said average market rate data to a plurality of wider market computerized systems, wherein said wider market computerized systems include computerized systems in addition to said trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data; wherein said electronic trading platform accepts from said wider market computerized systems trade data representing revocable trading commands to execute trades in said electronic loan transaction.
However, Fraser discloses the following limitations: 
said application server determines an average market rate data for said electronic loan transaction representing an average market rate determined by calculating a weighted average based on said electronic loan transaction trade amount data and said interest rate data received from all trading party computerized systems having a trading party identity data included in said predetermined, database, (Faser, transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount (calculating a weighted average based on said electronic loan transaction trade amount data and said interest rate data received from all trading party computerized systems)(See, Col. 2; Lines 32-36); the system’s transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount, property location, property appraisal, borrower credit information, and potential CRA qualification for the property; provides exogenous information which might be of interest to lenders and brokers for pricing loans, such as public bond market and other interest rate market news, as well as computed information regarding the pool of loans, such as current and past low, average, and high rates for a variety of loans traded using the system (application server determines an average market rate data for said electronic loan transaction representing an average market rate determined by calculating a weighted average based on said electronic loan transaction trade amount data and said interest rate data received from all trading party computerized systems having a trading party identity data included in said predetermined, database)(See, Col.2; Lines 32-46));
wherein submission of said first trading party data by said first trading party computerized system represents an irrevocable command to execute a trade in said electronic loan transaction at said average market rate once it is determined, even when said average market rate differs from said first trading party interest rate data for said electronic loan transaction; (Faser, the lender station (first trading party computerized system)(See, Col.12; Lines 7-10);  Viewing market information, including-viewing real time market data (See, Col.9; Lines 65-66)… viewing interest rates available on the system, such as the average interest rate, high interest rate, low interest rate, or median interest rate associated with Selected loan profile information; viewing aggregate interest rates for the entire system; viewing lender activity in terms of number of lenders who have purchased Selected types of loans (See, Col.10; Lines 1-8)… the broker at the broker station sets a Selected asking price for the loan profile (second trading party computerized system)(See, Col.10; Lines 41-42)… …the transaction server computes any computed information for the loan profile (including determining whether the loan profile is CRA eligible) and stores the loan profile in the trading System database(Computerized means automatically irrevocable) (See, Col.11; Lines 1-4));
wherein submission of said second trading party data by said second trading party computerized system represents an irrevocable command to execute a trade in said electronic loan transaction at said average market rate once it is determined, even when said average market rate differs from said second trading party interest rate data for said electronic loan transaction; and Viewing market information, including-viewing real time market data (See, Col.9; Lines 65-66)… viewing interest rates available on the system, such as the average interest rate, high interest rate, low interest rate, or median interest rate associated with Selected loan profile information; viewing aggregate interest rates for the entire system; viewing lender activity in terms of number of lenders who have purchased Selected types of loans (See, Col.10; Lines 1-8)… the broker at the broker station sets a Selected asking price for the loan profile (second trading party computerized system)(See, Col.10; Lines 41-42)… …the transaction server computes any computed information for the loan profile (including determining whether the loan profile is CRA eligible) and stores the loan profile in the trading System database(Computerized means automatically irrevocable) (See, Col.11; Lines 1-4));
said average market rate data for said electronic loan transaction, (Faser, computed information regarding the pool of loans (market rate data), such as current and past low, average, and high rates for a variety of loans traded using the system (See, Col.2; Lines 40-46));
wherein said electronic trading platform automatically executes an electronic trade in said electronic loan transaction at said average market rate between said first trading party computerized system and said second trading party computerized system, (Faser, transaction server (electronic trading platform automatically executes an electronic trade in said electronic loan transaction)…provides exogenous information which might be of interest to lenders and brokers for pricing loans (electronic loan transaction at said average market rate between said first trading party computerized system and said second trading party computerized system), such as public bond market and other interest rate market news, as well as computed information regarding the pool of loans, such as current and past low, average, and high rates for a variety of loans traded using the system (See, Col.2; Lines 40-46));
wherein, during a second electronic trading step, said electronic trading platform transmits data representing said electronic trade and said average market rate data to a plurality of wider market computerized systems, wherein said wider market computerized systems include computerized systems in addition to said trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data, (Faser, transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount (See, Col. 2; Lines 32-36); the system’s transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount, property location, property appraisal, borrower credit information, and potential CRA qualification for the property; provides exogenous information which might be of interest to lenders and brokers for pricing loans, such as public bond market and other interest rate market news, as well as computed information regarding the pool of loans, such as current and past low, average, and high rates for a variety of loans traded using the system (second electronic trading step, said electronic trading platform transmits data representing said electronic trade and said average market rate data to a plurality of wider market computerized systems, wherein said wider market computerized systems include computerized systems in addition to said trading party computerized systems representing a trading party identity data included in said predetermined, stored electronic data)(See, Col.2; Lines 32-46));
wherein said electronic trading platform accepts from said wider market computerized systems trade data representing revocable trading commands to execute trades in said electronic loan transaction. (Faser, the transaction server performs a database lookup for the trading System database in response to the database query, and transmits a query response to the lender station. The query response identifies loan profiles which match the database query (electronic trading platform accepts from wider market computerized systems)(See, Col.12; Lines 39-43);  The bid can have an associated expiration time, after which the transaction server will mark the bid with drawn (or delete it), So that it can no longer be accepted (See, Col.12; Lines 9-11)…. Although the lender at the lender station is not informed of the identity of the broker associated with the loan profile until the bid is accepted, the lender at the lender station can select broker stations for identification as being undesirable, So that loan profiles from those broker Stations are not transmitted in the query response. Similarly, although the broker at the broker station is not informed of the identity of the lender associated with the bid, the broker at the broker station can select lender stations for identification as being undesirable, so that bids from those lender stations are not displayed in the loan profile (representing revocable trading commands to execute trades in said electronic loan transaction)(See, Col.12; Lines 56-67)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Goodwin with the features of Fraser’s method and system for trading loans in real time because the system’s transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount, property location, property appraisal, borrower credit information, and potential qualification for the property; provides exogenous information which might be of interest to lenders and brokers for pricing loans, such as public bond market and other interest rate market news, as well as computed information regarding the pool of loans, such as current and past low, average, and high rates for a variety of loans traded using the system; and is supported by administration client/server devices for maintaining consistency and integrity of the transactions and relationships between parties. (Fraser, Col. 2; Lines 32-36, 41-42, & 53-55).
Goodwin and Fraser do not disclose Overnight inter-bank electronic loan. 
However, De La Motte  discloses:
Overnight inter-bank electronic loan (De La Motte, A bank can refinance its collateral portfolio through the process known as discounting as is the case in the “Borrower in Custody” program of the Federal Reserve Bank of the United States or through the inter-bank loan market (e.g. “LIBOR” or “London Inter-Bank Overnight Rate” (Overnight inter-bank electronic loan)(See, Para. 47)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Goodwin and Fraser with the features of De La Motte’s method of performing a multi-participant financial transaction that includes a lender and that will result in a net profit for all participants. That method includes acquiring and reselling an investment portfolio formed from plural financial instruments via a simultaneous escrow closing, thereby making a riskless-principal transaction wherein the refinancing proceeds are exchanged against delivery of all rights, title and interest to the investment portfolio to the lender. (De La Motte, Para. 7).
Claim 8:
Claim 8 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 9:
Claim 9 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 10:
Claim 10 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 11:
Goodwin does not disclose the application server determines an average market rate data for each of said plurality of electronic loan transactions representing an average market rate for each of said plurality of electronic loan transactions determined calculating a weighted average based on said electronic loan transaction trade amount data and said interest rate data for each of said plurality of electronic loan transactions received from all trading party computerized systems having a trading party identity data included in said predetermined, stored electronic data.
However, Fraser discloses:
wherein said application server determines an average market rate data for each of said plurality of electronic loan transactions representing an average market rate for each of said plurality of electronic loan transactions determined calculating a weighted average based on said electronic loan transaction trade amount data and said interest rate data for each of said plurality of electronic loan transactions received from all trading party computerized systems having a trading party identity data included in said predetermined, stored electronic data. (Faser, transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount (determined calculating a weighted average based on said electronic loan transaction trade amount data)(See, Col. 2; Lines 32-36); provides exogenous information which might be of interest to lenders and brokers for pricing loans, such as public bond market and other interest rate market news, as well as computed information regarding the pool of loans, such as current and past low, average, and high rates for a variety of loans traded using the system (See, Col. 2; Lines 41-45); supported by administration client/server devices for maintaining consistency and integrity of the transactions and relationships between parties (See, Col. 2; Lines 53-55); the broker at the broker station can inform the prospective borrower about whether or not it is feasible to obtain competitive rates in those contemplated ranges. The transaction server records information regarding pending loan profiles and completed loans for later monitoring and reporting by the administrative client;( application server determines an average market rate data for each of said plurality of electronic loan transactions representing an average market rate for each of said plurality of electronic loan transactions determined calculating a weighted average based on said electronic loan transaction trade amount data and said interest rate data for each of said plurality of electronic loan transactions received from all trading party computerized systems having a trading party identity data included in said predetermined, stored electronic data)  (See, Col.14; Lines 33-39)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Goodwin with the features of Fraser’s method and system for trading loans in real time because the system’s transaction server marks prospective loans in its database by a variety of identifiers which might be of interest to lenders, including a loan amount, property location, property appraisal, borrower credit information, and potential qualification for the property; provides exogenous information which might be of interest to lenders and brokers for pricing loans, such as public bond market and other interest rate market news, as well as computed information regarding the pool of loans, such as current and past low, average, and high rates for a variety of loans traded using the system; and is supported by administration client/server devices for maintaining consistency and integrity of the transactions and relationships between parties. (Fraser, Col. 2; Lines 32-36, 41-42, & 53-55).
Claim 12:
Claim 12 is substantially similar to claim 6, and hence is rejected on similar grounds.
Response to Arguments 
Applicant's arguments filed dated  08/17/2020 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims  1-12 under 35 U.S.C. 103, Applicant arguments are moot in view of new grounds of rejections presented above in this office action. Thus, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 103 rejection of claims 1-12.
With respect to the rejection of claims 1-12 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-12.
Applicant argues that “claims 1 and 7 include multiple pages of specific technological limitations that go even further than those recited in Example 21 to integrate the alleged abstract idea to a particular useful application. The limitations recited in Example 21 of the transmission server with microprocessor and memory to store subscriber preferences - with transmission of a stock quote alert to a wireless device - are replaced in claims 1 and 7 with even more specific, technologically-integrative limitations reciting multiple, specific stored and used data elements, actually executing computerized irrevocable trading commands, as well as the two-stage trading system itself..” Examiner respectfully disagrees and notes that the claim simply utilizes the technology in implementing the abstract idea without transforming the abstract idea into a patent eligible subject matter. The specific and technical limitations do not offer any technical/technology improvement and are simply used as a tool to implement the abstract idea. Thus, these arguments are not persuasive.
Furthermore, Examiner respectfully notes that the specification in [0022]-[0028] does not identify any technical problem. The specification deals with business problem and is seeking a business solution to that business problem. Examiner notes that transmission of data over a digital network is simply applying the abstract idea using the computer as a tool. There is no technical solution to a technical problem. Thus, the Examiner does not find Applicant's arguments regarding the claimed solution necessarily rooted in computer technology persuasive.
Applicant asserts that “comparing claims 1 and 7 to the 2019 PEG examples that integrate the claim into a practical application, claims 1 and 7 very clearly apply the alleged judicial exception by use of a specific machine - as shown by the multiple pages of specific machine limitations recited in the claim - as well as the fact that claims 1 and 7 recite a hybrid, two-step trading system with a first step involving irrevocable trading commands and a second step involving revocable trading commands.” Examiner respectfully disagrees and notes that Examiner has established the broadest reasonable interpretation of the claim as a whole. Furthermore, Examiner notes that the Applicant’s system is a general purpose computer and does not qualify as a particular machine. Thus, “it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP § 2106.05(b)(I)). Hence, Applicant uses a general purpose computer, such as a central processing system, that applies a judicial exception, such as an abstract idea (as noted above in 35 USC § 101 rejection), by use of conventional computer functions (accepting, calculating, publishing, receiving, storing, matching, determining, executing, trading, and generating trading and financial data) does not qualify as a particular machine. 
Furthermore, Applicant asserts that “the present claims 1 and 7 recite many additional claim limitations beyond the “conventional practice of automatically executing matching market orders” that integrate the system into a particular application.” Examiner respectfully disagrees and notes that as explained above in the rejection under 35 U.S.C. 101 under Step 2A-Prong Two and Step 2B  that the additional elements do not integrate the abstract idea into a practical application or amount to add significant more. Unlike Ex parte Smith, There is no computer functionality, technical/technology improvement as a result of implementing the abstract idea on a computer. The claim simply applies the abstract idea using a computer as a tool without transforming the abstract idea into a patent eligible subject matter. Also, Examiner notes that the solution provided is an improvement to an abstract idea of accepting, calculating, transmitting, executing, and publishing trading and financial data, with the use of a technology without providing a technical solution to a technical problem. There is no computer functionality improvement as a result of applying the abstract idea on a computer.
Furthermore, Applicant argues that “similarly, claim 1 and 7 clearly recite meaningful limitations - and do not just monopolizing the alleged judicial exception. Specifically, the alleged judicial exception recited in the Office Action is “commercial or legal interactions”. Claims 1 and 7 very clearly recite limitations that go beyond an attempt to monopolize “commercial or legal interactions.”” Examiner notes there is no improved technology in simply accepting, calculating, publishing, receiving, storing, matching, determining, executing, trading, and generating trading and financial data; and hence, the disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all, instead; Applicant recites accepting input into the trading system; calculating an average interest rate; executing trades at the newly determined average interest rate; publishing the newly determined average interest rates; and transmitting revocable trading commands. Thus, Applicant has simply provided a business method practice of transactional trading, and no technical solution or improvement has been disclosed. 
Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Nagarajayya (U.S. Patent Application Publication No. 2006/0041499 Al) - “Obtaining a Need with Guiding Information and Credit Worthiness Using a Competitive Process”
Kennedy (U.S. Patent Application Publication No. 2009/0204536 Al) - “Methods and Systems for Network Loan Marketing”
Buchanan (U.S. Patent Application Publication No. 2010/0100424 Al) - “Tools for Relating Financial and Non-Financial Interests”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693      
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693